UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2290


HAROLD H. HODGE, JR.,

                Plaintiff – Appellant,

          v.

BOARD    OF   COUNTY     COMMISSIONERS;    BARBARA    STINNETT,
Commissioner, in her individual capacity and official
capacity; LINDA KELLEY, Commissioner, in her individual
capacity    and     official    capacity;     WILSON    PARRAN,
Commissioner, in his individual capacity and official
capacity; ROBERT B. RIDDLE, Judge, in his individual
capacity and official capacity; C. BUCKIE DOWELL, in his
individual capacity and official capacity; JAMES CARPENTER,
in his individual capacity and official capacity; STATE OF
MARYLAND;   SMILEY,   Police   Officer,   in   his   individual
capacity and official capacity; JOHN DOE 1-2, Unknown
police officers, in their individual capacity and official
capacity; CALVERT COUNTY (local government); GERALD CLARK,
Commissioner, in his individual capacity and official
capacity also known as Jerry,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-02396-RWT)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Harold H. Hodge, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Harold   H.   Hodge,    Jr.,   appeals    the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) civil rights action

pursuant to 28 U.S.C. § 1915(e)(2) (2006) for failure to state a

claim on which relief may be granted.                We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.             Hodge v. Bd. of Cnty.

Comm’rs, No. 8:10-cv-02396-RWT (D. Md. filed Oct. 14, 2010 &

entered Oct. 15, 2010).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and   argument    would   not     aid   the

decisional process.

                                                                       AFFIRMED




                                      3